June 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          A. LEWIS WARD, Appellant

NO. 14-11-01083-CV                          V.

 EVELYN WASHINGTON, LISA CRITCHLOW, AND STACEY JONES, MD,
                          Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of APPELLEES, signed
September 15, 2011, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore REFORM the judgment of
the court below to remove the trial court’s award of $68,000 in treble damages.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order that APPELLANT and APPELLEES shall pay their own costs
incurred by reason of this appeal.

      We further order this decision certified below for observance.